HANGER ORTHOPEDIC GROUP, INC.

10 1/4% SENIOR NOTES DUE 2014

REGISTRATION RIGHTS AGREEMENT

May 26, 2006

Lehman Brothers Inc.
Citigroup Global Markets Inc.
ABN AMRO Incorporated
c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019

Ladies and Gentlemen:

        Hanger Orthopedic Group, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell (the “Initial Placement”) to Lehman Brothers Inc. and
Citigroup Global Markets Inc. (the “Initial Purchasers”), upon terms set forth
in a purchase agreement dated as of May 23, 2006 (the “Purchase Agreement”)
among the Company, the subsidiary guarantors named therein (the “Guarantors”)
and the Initial Purchasers, $175,000,000 of its 10 1/4% Senior Notes due 2014
(the “Initial Notes”). As an inducement to the Initial Purchasers to enter into
the Purchase Agreement and purchase the Initial Notes and in satisfaction of a
condition to the Initial Purchasers’ obligations under the Purchase Agreement,
the Company and the Guarantors agree with each of the Initial Purchasers for the
benefit of the holders from time to time of the Initial Notes (including the
Initial Purchasers) (each of the foregoing a “Holder” and together the
“Holders”), as follows:

        1.    Definitions. Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:

          “Affiliate” of any specified person means any other person, directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such person, whether through the
ownership of voting securities, by agreement or otherwise.


          “Business Day” shall have the meaning ascribed to such terms in Rule
14d-1 under the Exchange Act.


          “Closing Date” has the meaning set forth in the Purchase Agreement.


          “Commission” means the Securities and Exchange Commission.


          “Company” has the meaning set forth in the preamble hereto.


--------------------------------------------------------------------------------

          “Damages Payment Date” means, with respect to the Initial Notes, each
date on which interest is paid in accordance with the Indenture.


          “Delay Period” has the meaning set forth in Section 4(i) hereof.


          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.


          “Exchange Guarantees” means guarantees issued by the Guarantors with
respect to the Exchange Notes, identical in all material respects to the
Guarantees issued with respect to the Initial Notes.


          “Exchange Notes” means securities issued by the Company, identical in
all material respects to the Notes to be issued under the Indenture.


          “Exchange Offer” means the proposed offer to the Holders to issue and
deliver to such Holders, in exchange for the Initial Notes and the Guarantees, a
like aggregate principal amount of Exchange Notes and the Exchange Guarantees.


        “Exchange Offer Consummation Deadline” has the meaning set forth in
Section 2(a) hereof.

          “Exchange Offer Effectiveness Deadline” has the meaning set forth in
Section 2(a) hereof.


          “Exchange Offer Filing Deadline” has the meaning set forth in Section
2(a) hereof.


          “Exchange Offer Registration Period” means the longer of (A) the
period until the expiration of the Exchange Offer and (B) two years after
effectiveness of the Exchange Offer Registration Statement, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement; provided, however,
that in the event that all resales of Exchange Notes (including, subject to the
time periods set forth herein, any resales by Exchanging Dealers) covered by
such Exchange Offer Registration Statement have been made, the Exchange Offer
Registration Statement need not remain continuously effective for the period set
forth in clause (B) above.


          “Exchange Offer Registration Statement” means a registration statement
of the Company and the Guarantors on an appropriate form under the Securities
Act with respect to the Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.


          “Exchanging Dealer” means any Holder (which may include the Initial
Purchasers) that is a broker-dealer, electing to exchange Notes acquired for its
own account as a result of market-making activities or other trading activities
for Exchange Notes.


          “Guarantee” means the guarantee by any Guarantor of the Company’s
obligations under the Indenture.


2

--------------------------------------------------------------------------------

          “Guarantors” has the meaning set forth in the preamble hereto.


          “Holder”has the meaning set forth in the preamble hereto.


          “Indenture” means the Indenture, dated as of May 26, 2006, between the
Company, the Guarantors and Wilmington Trust Company, as trustee, pursuant to
which the Notes are to be issued, as such Indenture is amended or supplemented
from time to time in accordance with the terms thereof.


          “Initial Notes” has the meaning set forth in the preamble hereto, for
so long as such securities constitute Transfer Restricted Securities.


          “Initial Placement” has the meaning set forth in the preamble hereto.


          “Initial Purchasers” has the meaning set forth in the preamble hereto.


          “Losses” has the meaning set forth in Section 6(d) hereto.


          “Majority Holders” means the Holders of a majority of the aggregate
principal amount of Notes registered under a Registration Statement.


          “Managing Underwriters” means the investment banker or investment
bankers and manager or managers that shall administer an underwritten offering
under a Shelf Registration Statement.


          “Notes” means the Initial Notes and Exchange Notes.


          “Offering Memorandum” has the meaning set forth in the Purchase
Agreement.


          “Prospectus” means the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Notes covered by such Registration
Statement, and all amendments and supplements to the Prospectus, including
post-effective amendments.


          “Purchase Agreement” has the meaning set forth in the preamble hereto.


          “Registration Default” has the meaning set forth in Section 5(b)
hereof.


          “Registration Statement” means any Exchange Offer Registration
Statement or Shelf Registration Statement pursuant to the provisions of this
Agreement, amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto, and all material incorporated by reference
therein.


          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.


          “Shelf Effectiveness Deadline” has the meaning set forth in Section
3(b) hereof.


3

--------------------------------------------------------------------------------

          “Shelf Filing Deadline” has the meaning set forth in Section 3(a)
hereof.


          “Shelf Registration” means a registration effected pursuant to Section
3 hereof.


          “Shelf Registration Period” has the meaning set forth in Section 3(b)
hereof.


          “Shelf Registration Statement” means a “shelf” registration statement
of the Company and the Guarantors pursuant to the provisions of Section 3
hereof, which covers some or all of the Initial Notes or Exchange Notes, as
applicable, and the related Guarantees or Exchange Guarantees on an appropriate
form under Rule 415 under the Securities Act, or any similar rule that may be
adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.


          “Transfer Restricted Securities” means each Initial Note until: (i)
the date on which such Initial Note has been exchanged by a Person other than a
broker-dealer for an Exchange Note in the Exchange Offer; (ii) following the
exchange by a broker-dealer in the Exchange Offer of a Note for an Exchange
Note, the date on which such Exchange Note is sold to a purchaser who receives
from such broker-dealer on or prior to the date of such sale a copy of the
Prospectus contained in the Exchange Offer Registration Statement; (iii) the
date on which such Note has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement; or (iv) the
date on which such Note is distributed to the public pursuant to Rule 144 under
the Securities Act.


          “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended.


          “Trustee” means Wilmington Trust Company and any successors thereto.


          “Underwriter” means any underwriter of Notes and Guarantees in
connection with an offering thereof under a Shelf Registration Statement.


        “Underwritten Registration” or “Underwritten Offering” means a
registration in which the Notes of the Company are sold to an underwriter for
reoffering to the public.

        2.     Exchange Offer; Resales of Exchange Notes by Exchanging Dealers;
Private Exchange.

          (a)     The Company and the Guarantors shall prepare and file with the
Commission the Exchange Offer Registration Statement with respect to the
Exchange Offer on or prior to the 90th calendar day after the Closing Date (the
“Exchange Offer Filing Deadline”). The Company and the Guarantors shall use
their respective commercially reasonable efforts (i) to cause the Exchange Offer
Registration Statement to be declared effective under the Securities Act on or
prior to the 180th calendar day following the Closing Date (the “Exchange Offer
Effectiveness Deadline”) and remain effective until the closing of the Exchange
Offer and (ii) to consummate the Exchange Offer on or prior to the 30th Business
Day following the date on which the Exchange Offer Registration Statement was
declared effective by the Commission (the “Exchange Offer Consummation
Deadline”).


4

--------------------------------------------------------------------------------

          (b)     Upon the effectiveness of the Exchange Offer Registration
Statement, the Company and the Guarantors shall promptly commence the Exchange
Offer, it being the objective of such Exchange Offer to enable each Holder
electing to exchange Initial Notes for Exchange Notes (assuming that such Holder
(x) is not an “affiliate” of the Company within the meaning of the Securities
Act, (y) is not a broker-dealer that acquired the Initial Notes in a transaction
other than as a part of its market-making or other trading activities and (z) if
such Holder is not a broker-dealer, acquires the Exchange Notes in the ordinary
course of such Holder’s business, is not participating in the distribution of
the Exchange Notes and has no arrangements or understandings with any person to
participate in the distribution of the Exchange Notes) to resell such Exchange
Notes from and after their receipt without any limitations or restrictions under
the Securities Act and without material restrictions under the securities laws
of a substantial proportion of the several states of the United States.


          (c)     In connection with the Exchange Offer, the Company shall mail
to each Holder a copy of the Prospectus forming part of the Exchange Offer
Registration Statement, together with an appropriate letter of transmittal and
related documents, stating, in addition to such other disclosures as are
required by applicable law:


          (i)     that the Exchange Offer is being made pursuant to this
Agreement and that all Initial Notes validly tendered will be accepted for
exchange;


          (ii)     the dates of acceptance for exchange;


          (iii)     that any Initial Notes not tendered will remain outstanding
and continue to accrue interest, but will not retain any rights under this
Agreement;


          (iv)     that Holders electing to have Initial Notes exchanged
pursuant to the Exchange Offer will be required to surrender such Initial Notes,
together with the enclosed letters of transmittal, to the institution and at the
address (located in the Borough of Manhattan, The City of New York) specified in
the notice prior to the close of business on the last day of acceptance for
exchange; and


          (v)     that Holders will be entitled to withdraw their election, not
later than the close of business on the last day of acceptance for exchange, by
sending to the institution and at the address (located in the Borough of
Manhattan, The City of New York) specified in the notice a telegram, telex,
facsimile transmission or letter setting forth the name of such Holder, the
aggregate principal amount of Initial Notes delivered for exchange and a
statement that such Holder is withdrawing his election to have such Initial
Notes exchanged; and shall keep the Exchange Offer open for acceptance for not
less than 20 days (or longer if required by applicable law) after the date
notice thereof is mailed to the Holders; utilize the services of a depositary
for the Exchange Offer with an address in the Borough of Manhattan, The City of
New York; and comply in all respects with all applicable laws relating to the
Exchange Offer.


          (d)     As soon as practicable after the close of the Exchange Offer,
the Company shall:


5

--------------------------------------------------------------------------------

          (i)     accept for exchange all Initial Notes duly tendered and not
validly withdrawn pursuant to the Exchange Offer;


          (ii)     deliver to the Trustee for cancellation all Initial Notes so
accepted for exchange; and


          (iii)     cause the Trustee promptly to authenticate and deliver to
each Holder Exchange Notes equal in principal amount to the Initial Notes of
such Holder so accepted for exchange.


          (e)     The Initial Purchasers, the Company and the Guarantors
acknowledge that, pursuant to interpretations by the staff of the Commission of
Section 5 of the Securities Act, and in the absence of an applicable exemption
therefrom, each Exchanging Dealer is required to deliver a Prospectus in
connection with a sale of any Exchange Notes received by such Exchanging Dealer
pursuant to the Exchange Offer in exchange for Initial Notes acquired for its
own account as a result of market-making activities or other trading activities.
Accordingly, the Company and the Guarantors shall:


          (i)     include the information set forth in Annex A hereto on the
cover of the Exchange Offer Registration Statement, in Annex B hereto in the
forepart of the Exchange Offer Registration Statement in a section setting forth
details of the Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus forming a part of the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Exchange Offer; and


          (ii)     use their respective commercially reasonable efforts to keep
the Exchange Offer Registration Statement continuously effective under the
Securities Act during the Exchange Offer Registration Period for delivery of the
Prospectus included therein by Exchanging Dealers in connection with sales of
Exchange Notes received pursuant to the Exchange Offer, as contemplated by
Section 4(h) below; provided, however, that the Company and the Guarantors shall
not be required to maintain the effectiveness of the Exchange Offer Registration
Statement for more than 30 days following the expiration of the Exchange Offer
unless the Company and the Guarantors have been notified in writing on or prior
to the 30th day following the expiration of the Exchange Offer by one or more
Exchanging Dealers that such Holder has received Exchange Notes as to which it
will be required to deliver a Prospectus upon resale.


          (f)     In the event that an Initial Purchaser determines that it is
not eligible to participate in the Exchange Offer with respect to the exchange
of Initial Notes constituting any portion of an unsold allotment, upon the
effectiveness of the Shelf Registration Statement as contemplated by Section 3
hereof and at the request of the Initial Purchasers, the Company and the
Guarantors shall issue and deliver to the Initial Purchasers, or to the party
purchasing Initial Notes registered under the Shelf Registration Statement from
the Initial Purchasers, in exchange for such Initial Notes, a like principal
amount of Exchange Notes. The Company and the Guarantors shall use their
respective commercially reasonable efforts to cause the CUSIP Service Bureau to
issue the same CUSIP number for such Exchange Notes as for Exchange Notes issued
pursuant to the Exchange Offer.


6

--------------------------------------------------------------------------------

          (g)     The Company and the Guarantors shall use their respective
commercially reasonable efforts to complete the Exchange Offer as provided above
and shall comply with the applicable requirements of the Securities Act, the
Exchange Act and other applicable laws and regulations in connection with the
Exchange Offer. The Exchange Offer shall not be subject to any conditions, other
than that (i) the Exchange Offer does not violate applicable law or any
applicable interpretation of the staff of the Commission, (ii) no action or
proceeding shall have been instituted or threatened in any court or by any
governmental agency which might materially impair the ability of the Company or
any of the Guarantors to proceed with the Exchange Offer, and no material
adverse development shall have occurred in any existing action or proceeding
with respect to the Company or any of the Guarantors, and (iii) all governmental
approvals shall have been obtained, which approvals the Company and the
Guarantors deem necessary for the expiration of the Exchange Offer. The Company
and the Guarantors shall inform the Initial Purchasers, upon their request, of
the names and addresses of the Holders to whom the Exchange Offer is made, and
the Initial Purchasers shall have the right, subject to applicable law, to
contact such Holders and otherwise facilitate the tender of Initial Notes in the
Exchange Offer.


          (h)     As a condition to its participation in the Exchange Offer
pursuant to the terms of this Agreement, each Holder of Transfer Restricted
Securities shall furnish, upon the request of the Company and the Guarantors,
prior to the expiration thereof, a written representation to the Company and the
Guarantors (which may be contained in the letter of transmittal contemplated by
the Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Company or any of the Guarantors, (B) it is not engaged in, and
does not intend to engage in, and has no arrangement or understanding with any
person to participate in, a distribution of the Exchange Notes to be issued in
the Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary
course of business. In addition, all such Holders of Transfer Restricted
Securities shall otherwise cooperate in the Company’s and the Guarantors’
preparations for the Exchange Offer. Each Holder hereby acknowledges and agrees
that any broker-dealer and any such Holder using the Exchange Offer to
participate in a distribution of the securities to be acquired in the Exchange
Offer (1) could not under Commission policy as in effect on the date of this
Agreement rely on the position of the Commission enunciated in Morgan Stanley
and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the Commission’s letter to Shearman
& Sterling dated July 2, 1993, and similar no-action letters, and (2) must
comply with the registration and prospectus delivery requirements of the
Securities Act in connection with a secondary resale transaction and that such a
secondary resale transaction should be covered by an effective registration
statement containing the selling security holder information required by Item
507 or 508, as applicable, of Regulation S-K if the resales are of Exchange
Notes obtained by such Holder in exchange for Initial Notes acquired by such
Holder directly from the Company and the Guarantors.


        3.    Shelf Registration. If (i) the Company and the Guarantors are not
required to file the Exchange Offer Registration Statement, (ii) because of any
change in law or applicable interpretations thereof by the Commission’s staff,
the Company and the Guarantors determine upon advice of their outside counsel
that they are not permitted to effect the Exchange Offer as contemplated by
Section 2 hereof or (iii) any Holder of Transfer Restricted Securities notifies
the Company and the Guarantors prior to the 20th day following the expiration of
the Exchange Offer that: (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, (B) such Holder may
not resell the Exchange Notes acquired by it in the Exchange Offer to the public
without delivering a Prospectus and that the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder or (C) such Holder is an Exchanging Dealer and holds
Initial Notes acquired directly from the Company and the Guarantors or one of
their Affiliates (it being understood that, for purposes of this Section 3,
(x) the requirement that the Initial Purchasers deliver a Prospectus containing
the information required by Items 507 and/or 508 of Regulation S-K under the
Securities Act in connection with sales of Exchange Notes acquired in exchange
for such Initial Notes shall result in such Exchange Notes being not “freely
tradeable” and (y) the requirement that an Exchanging Dealer deliver a
Prospectus in connection with sales of Exchange Notes acquired in the Exchange
Offer in exchange for Initial Notes acquired as a result of market-making
activities or other trading activities shall not result in such Exchange Notes
being not “freely tradeable”), the following provisions shall apply:

7

--------------------------------------------------------------------------------

          (a)     The Company and the Guarantors shall prepare and file with the
Commission, on or prior to the 30th calendar day after such filing obligation
arises (the “Shelf Filing Deadline”), a Shelf Registration Statement relating to
the offer and sale of the Initial Notes and Guarantees or the Exchange Notes and
Exchange Guarantees, as applicable, by the Holders from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement and Rule 415 under the Securities
Act; provided that, with respect to Exchange Notes and Exchange Guarantees
received by the Initial Purchasers in exchange for Initial Notes and the
Guarantees constituting any portion of an unsold allotment, the Company and the
Guarantors may, if permitted by current interpretations by the Commission’s
staff, file a post-effective amendment to the Exchange Offer Registration
Statement containing the information required by Regulation S-K Items 507 and/or
508, as applicable, in satisfaction of their obligations under this paragraph
(a) with respect thereto, and any such Exchange Offer Registration Statement, as
so amended, shall be referred to herein as, and governed by the provisions
herein applicable to, a Shelf Registration Statement.


          (b)     The Company and the Guarantors shall use their respective
commercially reasonable efforts to cause the Shelf Registration Statement to be
declared effective under the Securities Act on or prior to the 90th calendar day
after the Shelf Registration Statement is required to be filed under this
Section 3 (the “Shelf Effectiveness Deadline”) and to keep such Shelf
Registration Statement continuously effective in order to permit the Prospectus
contained therein to be usable by Holders until the earliest of (i) two years
after the original issue date of the Notes covered thereby; provided that this
clause (i) shall not be considered in determining the time until which the Shelf
Registration Statement remains effective for any Holder that is an Affiliate of
the Investors (as defined in the Indentures), (ii) such time as all of the Notes
have been sold thereunder or (iii) the date upon which all Notes covered by such
Shelf Registration Statement become eligible for resale, without regard to
volume, manner of sale or other restrictions contained in Rule 144(k) (in any
such case, such period being called the “Shelf Registration Period”). The
Company and the Guarantors shall be deemed not to have used their respective
commercially reasonable efforts to keep the Shelf Registration Statement
effective during the requisite period if the Company or any of the Guarantors
voluntarily takes any action that would result in Holders of Notes covered
thereby not being able to offer and sell such Notes during that period, unless
(i) such action is required by applicable law, (ii) the Company and the
Guarantors comply with this Agreement or (iii) such action is taken by the
Company or any of the Guarantors in good faith and for valid business reasons
(not including avoidance of the Company’s and the Guarantors’ obligations
hereunder), including the acquisition or divestiture of assets, so long as the
Company and the Guarantors promptly thereafter comply with the requirements of
Section 4(m) hereof, if applicable.


8

--------------------------------------------------------------------------------

        4.    Registration Procedures. In connection with any Exchange Offer
Registration Statement and any Shelf Registration Statement, the following
provisions shall apply:

          (a)     The Company and the Guarantors shall, within a reasonable time
prior to the filing of any Registration Statement, any Prospectus, any amendment
to a Registration Statement or amendment or supplement to a Prospectus or any
document which is to be incorporated by reference into a Registration Statement
or a Prospectus after initial filing of a Registration Statement, provide copies
of such document to the Initial Purchasers and their counsel (and, in the case
of a Shelf Registration Statement, the Majority Holders and their counsel, upon
their request) and make such representatives of the Company and the Guarantors
as shall be reasonably requested by the Initial Purchasers or their counsel
(and, in the case of a Shelf Registration Statement, the Majority Holders or
their counsel) available for discussion of such document, and shall not at any
time file or make any amendment to the Registration Statement, any Prospectus or
any amendment of or supplement to a Registration Statement or a Prospectus or
any document which is to be incorporated by reference into a Registration
Statement or a Prospectus, of which the Initial Purchasers and their counsel
(and, in the case of a Shelf Registration Statement, the Majority Holders and
their counsel) shall not have previously been advised and furnished a copy or to
which the Initial Purchasers or their counsel (and, in the case of a Shelf
Registration Statement, the Majority Holders or their counsel) shall object,
except for any amendment or supplement or document (a copy of which has been
previously furnished to the Initial Purchasers and their counsel (and, in the
case of a Shelf Registration Statement, the Majority Holders and their counsel,
upon their request)) which counsel to the Company and the Guarantors shall
advise the Company and the Guarantors, in the form of a written opinion, is
required in order to comply with applicable law; the Initial Purchasers agree
that if they receive timely notice and drafts under this clause (a), they will
not take actions or make objections pursuant to this clause (a) such that the
Company and the Guarantors are unable to comply with its obligations under
Section 2.


          (b)     The Company and the Guarantors shall ensure that:


          (i)     any Registration Statement and any amendment thereto and any
Prospectus contained therein and any amendment or supplement thereto complies in
all material respects with the Securities Act and the rules and regulations
thereunder;


          (ii)     any Registration Statement and any amendment thereto does
not, when it becomes effective, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; and


          (iii)     any Prospectus forming part of any Registration Statement,
including any amendment or supplement to such Prospectus, does not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.


9

--------------------------------------------------------------------------------

          (c)     (1) The Company and the Guarantors shall advise the Initial
Purchasers and, in the case of a Shelf Registration Statement, the Holders of
Initial Notes covered thereby, and, if requested by the Initial Purchasers or
any such Holder, confirm such advice in writing:


          (i)     when a Registration Statement and any amendment thereto has
been filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective; and


          (ii)     of any request by the Commission for amendments or
supplements to the Registration Statement or the Prospectus included therein or
for additional information.


          (2)     During the Shelf Registration Period or the Exchange Offer
Registration Period, as applicable, the Company and the Guarantors shall advise
the Initial Purchasers and, in the case of a Shelf Registration Statement, the
Holders of Initial Notes or Exchange Notes covered thereby, and, in the case of
an Exchange Offer Registration Statement, any Exchanging Dealer that has
provided in writing to the Company and the Guarantors a telephone or facsimile
number and address for notices, and, if requested by the Initial Purchasers or
any such Holder or Exchanging Dealer, confirm such advice in writing:


          (i)     of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose;


          (ii)     of the receipt by the Company and the Guarantors of any
notification with respect to the suspension of the qualification of the Initial
Notes or Exchange Notes included therein for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and


          (iii)     of the happening of any event that requires the making of
any changes in the Registration Statement or the Prospectus so that, as of such
date, the Registration Statement or the Prospectus does not include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading (which advice shall be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made).


          (d)     The Company and the Guarantors shall use their respective
commercially reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of any Registration Statement at the earliest possible time.


          (e)     The Company and the Guarantors shall furnish to each Holder of
Notes covered by any Shelf Registration Statement that so requests, without
charge, at least one copy of such Shelf Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
and, if the Holder so requests in writing, all exhibits thereto.


10

--------------------------------------------------------------------------------

          (f)     The Company and the Guarantors shall, during the Shelf
Registration Period, deliver to each Holder of Notes covered by any Shelf
Registration Statement, without charge, as many copies of the Prospectus
(including each preliminary Prospectus) included in such Shelf Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request; and the Company and the Guarantors consent to the use of the Prospectus
or any amendment or supplement thereto by each of the selling Holders of Notes
in connection with the offering and sale of the Notes covered by the Prospectus
or any amendment or supplement thereto.


          (g)     The Company and the Guarantors shall furnish to each
Exchanging Dealer that so requests, without charge, at least one copy of the
Exchange Offer Registration Statement and any post-effective amendment thereto,
including financial statements and schedules, any documents incorporated by
reference therein and, if the Exchanging Dealer so requests in writing, all
exhibits thereto.


          (h)     The Company and the Guarantors shall, during the Exchange
Offer Registration Period, promptly deliver to each Exchanging Dealer, without
charge, as many copies of the Prospectus included in such Exchange Offer
Registration Statement and any amendment or supplement thereto as such
Exchanging Dealer may reasonably request for delivery by such Exchanging Dealer
in connection with a sale of Exchange Notes received by it pursuant to the
Exchange Offer; and the Company and the Guarantors consent to the use of the
Prospectus or any amendment or supplement thereto by any such Exchanging Dealer,
as provided in Section 2(e) above.


          (i)     Each Holder of Notes and each Exchange Dealer agrees by its
acquisition of such Notes by a Holder or Exchange Notes to be sold by such
Exchange Dealer, as the case may be, that upon actual receipt of any notice from
the Company (x) of the happening of any event of the kind described in paragraph
(c)(2)(i), (c)(2)(ii), or (c)(2)(iii) of this Section 4, or (y) that the Board
of Directors of the Company has resolved that the Company has a bona fide
business purpose for doing so, then the Company may delay the filing or the
effectiveness of the Exchange Offer Registration Statement or the Shelf
Registration Statement (if not then filed or effective, as applicable) and shall
not be required to maintain the effectiveness thereof or amend or supplement the
Exchange Offer Registration Statement or the Shelf Registration Statement, in
all cases, for a period (a “Delay Period”) expiring upon the earlier to occur of
(i) in the case of the immediately preceding clause (x), such Holder’s or
Exchange Dealer’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 4(m) hereof, or until it is advised in
writing by the Company that the use of the applicable Prospectus may be resumed,
and has received copies of any amendments or supplements thereto, or (ii) in the
case of the immediately preceding clause (y), the date which is the earlier of
(A) the date on which such business purpose ceases to interfere with the
Company’s obligations to file or maintain the effectiveness of any such
Registration Statement pursuant to this Agreement or (B) 60 days after the
Company notifies the Holders of such good faith determination. There shall not
be more than 60 days of Delay Periods during any 12-month period. Each of the
Exchange Offer Registration Period or the Shelf Registration Period, if
applicable, shall be extended by the number of days during any Delay Period. Any
Delay Period will not alter the obligations of the Company and the Guarantors to
pay Additional Interest under the circumstances set forth in Section 6 hereof.


11

--------------------------------------------------------------------------------

          (j)     Prior to the Exchange Offer or any other offering of Initial
Notes or Exchange Notes pursuant to any Registration Statement, the Company and
the Guarantors shall register or qualify or cooperate with the Holders of Notes
included therein and their respective counsel in connection with the
registration or qualification of such Initial Notes or Exchange Notes for offer
and sale under the securities or blue sky laws of such states as any such
Holders reasonably request in writing and do any and all other acts or things
necessary or advisable to enable the offer and sale in such states of the Notes
covered by such Registration Statement; provided, however, that none of the
Company or any of the Guarantors will be required to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
then so qualified, to file any general consent to service of process or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.


          (k)     The Company and the Guarantors shall issue, upon the request
of any Holder of Initial Notes covered by the Shelf Registration Statement,
Exchange Notes, having an aggregate principal amount equal to the aggregate
principal amount of Initial Notes surrendered to the Company and the Guarantors
by such Holder in exchange therefor or being sold by such Holder; such Exchange
Notes to be registered in the name of such Holder or in the name of the
purchaser(s) of such Exchange Notes, as the case may be; in return, the Initial
Notes held by such Holder shall be surrendered to the Company for cancellation.


          (l)     The Company and the Guarantors shall cooperate with the
Holders to facilitate the timely preparation and delivery of certificates
representing Initial Notes or Exchange Notes to be sold pursuant to any
Registration Statement free of any restrictive legends and in denominations of
$1,000 or an integral multiple thereof and registered in such names as Holders
may request prior to sales of Initial Notes or Exchange Notes pursuant to such
Registration Statement.


          (m)     Upon the occurrence of any event contemplated by paragraph
(c)(2)(iii) of this Section 4, the Company and the Guarantors shall promptly
prepare and file a post-effective amendment to any Registration Statement or an
amendment or supplement to the related Prospectus or any other required document
so that, as thereafter delivered to purchasers of the Initial Notes or Exchange
Notes included therein, the Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and, in the case of a Shelf Registration Statement, notify the
Holders to suspend use of the Prospectus as promptly as practicable after the
occurrence of such an event. Notwithstanding the foregoing, the Company and the
Guarantors shall not be required to amend or supplement a Shelf Registration
Statement, any related Prospectus or any document incorporated therein by
reference, for a period not to exceed an aggregate of 30 days in any calendar
year, if the Company determines in its good faith judgment that the disclosure
of such event at such time would have a material adverse effect on the business,
operations, or prospects of the Company and the Guarantors or the disclosure
otherwise related to a pending material business transaction that has not yet
been publicly disclosed.


          (n)     Not later than the effective date of any such Registration
Statement hereunder, the Company and the Guarantors shall provide a CUSIP number
for the Initial Notes or Exchange Notes, as the case may be, registered under
such Registration Statement, and provide the Trustee with certificates for such
Initial Notes or Exchange Notes, in a form eligible for deposit with The
Depository Trust Company.


12

--------------------------------------------------------------------------------

          (o)     The Company and the Guarantors shall use their respective
commercially reasonable efforts to comply with all applicable rules and
regulations of the Commission and shall make generally available to its security
holders as soon as practicable after the effective date of the applicable
Registration Statement an earnings statement meeting the requirements of Rule
158 under the Securities Act.


          (p)     The Company and the Guarantors shall cause the Indenture to be
qualified under the Trust Indenture Act not later than the effective date of the
first Registration Statement required by this Agreement, and, in connection
therewith, cooperate with the Trustee and the Holders of Initial Notes or
Exchange Notes to effect such changes to the Indenture as may be required for
such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute, and use its commercially reasonable efforts to
cause the Trustee to execute, all documents that may be required to effect such
changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner.


          (q)     The Company and the Guarantors may require each Holder of
Initial Notes to be sold pursuant to any Shelf Registration Statement to furnish
to the Company and the Guarantors such information regarding the Holder and the
distribution of such Initial Notes as the Company and the Guarantors may from
time to time reasonably require for inclusion in such Registration Statement.


          (r)     The Company and the Guarantors shall, if requested, promptly
incorporate in a Prospectus supplement or post-effective amendment to a Shelf
Registration Statement, such information as the Managing Underwriters, if any,
and Majority Holders reasonably agree should be included therein, and shall make
all required filings of such Prospectus supplement or post-effective amendment
promptly upon notification of the matters to be incorporated in such Prospectus
supplement or post-effective amendment.


          (s)     In the case of any Shelf Registration Statement, the Company
and the Guarantors shall enter into such agreements (including underwriting
agreements) and take all other appropriate actions in order to expedite or to
facilitate the registration or the disposition of any Initial Notes included
therein, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures no
less favorable than those set forth in Section 6 (or such other provisions and
procedures acceptable to the Majority Holders and the Managing Underwriters, if
any) with respect to all parties to be indemnified pursuant to Section 6.


          (t)     In the case of any Shelf Registration Statement, the Company
and the Guarantors shall:


          (i)     make reasonably available for inspection by the Holders of
Notes to be registered thereunder, any underwriter participating in any
disposition pursuant to such Shelf Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records, pertinent corporate documents and
properties of the Company and any of its subsidiaries;


13

--------------------------------------------------------------------------------

          (ii)     cause the Company’s officers, directors and employees to
supply all relevant information reasonably requested by the Holders or any such
underwriter, attorney, accountant or agent in connection with any such
Registration Statement as is customary for similar due diligence examinations
and make such representatives of the Company as shall be reasonably requested by
the Initial Purchasers or Managing Underwriters, if any, available for
discussion of any such Registration Statement; provided, however, that any
non-public information that is designated in writing by the Company, in good
faith, as confidential at the time of delivery of such information shall be kept
confidential by the Holders or any such underwriter, attorney, accountant or
agent, unless such disclosure is made in connection with a court proceeding or
required by law, or such information becomes available to the public generally
or through a third party without an accompanying obligation of confidentiality
other than as a result of a disclosure of such information by any such Holder,
underwriter, attorney, accountant or agent;


          (iii)     make such representations and warranties to the Holders of
Notes registered thereunder and the underwriters, if any, in form, substance and
scope as are customarily made by issuers to underwriters in similar underwritten
offerings as may be reasonably requested by them;


          (iv)     obtain opinions of counsel to the Company and the Guarantors
and updates thereof (which counsel and opinions (in form, scope and substance)
shall be reasonably satisfactory to the Managing Underwriters, if any) addressed
to each selling Holder and the underwriters, if any, covering such matters as
are customarily covered in opinions requested in similar underwritten offerings
and such other matters as may be reasonably requested by such Holders and
underwriters;


          (v)     obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to the underwriters, if any, and use reasonable efforts to
have such letter addressed to the selling Holders of Notes registered thereunder
(to the extent consistent with Statement on Auditing Standards No. 72 (“SAS 72”)
of the American Institute of Certified Public Accountants (AICPA)), in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with similar underwritten offerings, or if the provision
of such “cold comfort” letters is not permitted by SAS 72 or if requested by the
Initial Purchasers or their counsel in lieu of a “cold comfort” letter, an
agreed-upon procedures letter under Statement on Auditing Standards No. 75 of
the AICPA, covering matters requested by the Initial Purchasers or their
counsel; and


          (vi)     deliver such documents and certificates as may be reasonably
requested by the Majority Holders and the Managing Underwriters, if any, and
customarily delivered in similar offerings, including those to evidence
compliance with Section 4(m) and with any conditions contained in the
underwriting agreement or other agreement entered into by the Company and the
Guarantors.


14

--------------------------------------------------------------------------------

          The foregoing actions set forth in clauses (iii), (iv), (v) and (vi)
of this Section 4(t) shall be performed at (A) the effectiveness of such Shelf
Registration Statement and each post-effective amendment thereto and (B) each
closing under any underwriting or similar agreement as and to the extent
required thereunder.


          (u)     The Company and the Guarantors shall, in the case of a Shelf
Registration, use its commercially reasonable efforts to cause all Notes to be
listed on any securities exchange or any automated quotation system on which
similar securities issued by the Company and the Guarantors are then listed if
requested by the Majority Holders, to the extent such Notes satisfy applicable
listing requirements.


        5.    Registration Expenses; Remedies.

          (a)     The Company and the Guarantors shall bear all expenses
incurred in connection with the performance of their obligations under Sections
2, 3 and 4 hereof, including without limitation: (i) all Commission, stock
exchange or National Association of Securities Dealers, Inc. registration and
filing fees, (ii) all fees and expenses incurred in connection with compliance
with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any underwriters or Holders in connection with blue
sky qualification of any of the Initial Notes and Guarantees or Exchange Notes
and Exchange Guarantees), (iii) all expenses of any persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) the fees
and disbursements of the Trustee and its counsel, (v) the fees and disbursements
of counsel for the Company and the Guarantors and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchasers) and, in the case of an
Exchange Offer Registration Statement, the fees and expenses of counsel to the
Initial Purchasers acting in connection therewith and (vii) the fees and
disbursements of the independent public accountants of the Company, including
the expenses of any special audits or “cold comfort” letters required by or
incident to such performance and compliance, but excluding fees and expenses of
counsel to the underwriters or the Holders (other than fees and expenses set
forth in clauses (ii) and (v) above) and underwriting discounts and commissions
and transfer taxes, if any, relating to the sale or disposition of Notes by a
Holder.


          (b)     If any of the following occurs:


          (i)     the Company and the Guarantors fail to file the Exchange Offer
Registration Statement on or prior to the Exchange Offer Filing Deadline or the
Shelf Registration Statement on or prior to the Shelf Filing Deadline, as the
case may be, or, if that day is not a Business Day, then the next day that is a
Business Day;


          (ii)     the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, is not declared effective by the
Commission on or prior to the Exchange Offer Effectiveness Deadline or the Shelf
Effectiveness Deadline, respectively, or, if that day is not a Business Day,
then the next day that is a Business Day;


15

--------------------------------------------------------------------------------

          (iii)     the Company and the Guarantors fail to consummate the
Exchange Offer by the Exchange Offer Consummation Deadline; or


          (iv)     the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, is declared effective but thereafter
ceases to be effective or usable in connection with resales of Transfer
Restricted Securities during the periods specified in this Agreement (each such
event referred to in clauses (i) through (iv) above, a “Registration Default”),


  then the Company and the Guarantors will pay additional interest (“Additional
Interest”) to each Holder of Notes, with respect to the first 90-day period
immediately following the occurrence of the first Registration Default in an
amount equal to $0.05 per week per $1,000 principal amount of Notes held by such
Holder. The amount of the Additional Interest will increase by an additional
$0.05 per week per $1,000 principal amount of Notes with respect to each
subsequent 90-day period until all Registration Defaults have been cured, up to
a maximum amount of Additional Interest for all Registration Defaults of $0.50
per $1,000 principal amount of Notes.


          (c)     The Company and the Guarantors shall pay all accrued
Additional Interest on each Damages Payment Date to the Global Note Holder by
wire transfer of immediately available funds or by federal funds check and to
Holders of Certificated Notes by wire transfer to the accounts specified by them
or by mailing checks to their registered addresses if no such accounts have been
specified.


          (d)     Following the cure of all Registration Defaults, the accrual
of Additional Interest will cease.


          (e)     Without limiting the remedies available to the Initial
Purchasers and the Holders, the Company and the Guarantors acknowledge that any
failure by them to comply with their obligations under Sections 2 and 3 hereof
may result in material irreparable injury to the Initial Purchasers or the
Holders for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, the Initial Purchasers or any Holder may obtain such relief
as may be required to specifically enforce the Company’s and the Guarantors’
obligations under Sections 2 and 3 hereof.


          (f)     Upon the occurrence of a Registration Default, the Company
shall promptly notify the Trustee in writing of the occurrence thereof and,
prior to the relevant Damages Payment Date, shall notify the Trustee in writing
of the Additional Interest that shall be due and payable on the Notes.


        6.    Indemnification and Contribution.

16

--------------------------------------------------------------------------------

          (a)     In connection with any Registration Statement, the Company and
the Guarantors agree to indemnify and hold harmless each Holder of Notes covered
thereby (including the Initial Purchasers, the Market Maker and, with respect to
any Prospectus delivery as contemplated by Sections 2(e) and 4(h) hereof, each
Exchanging Dealer) the directors, officers, employees and Affiliates of such
Holder and each person who controls such Holder within the meaning of either the
Securities Act or the Exchange Act, against any and all losses, claims, damages
or liabilities, joint or several, to which they or any of them may become
subject under the Securities Act, the Exchange Act or other U.S. federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in such Registration Statement as originally filed or in
any amendment thereof, or in any preliminary Prospectus or Prospectus, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus, in light of the circumstances under which they were made) not
misleading, and agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage or liability (or action
in respect thereof); provided, however, that the Company and the Guarantors will
not be liable in any case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company and the
Guarantors by or on behalf of any such indemnified party specifically for
inclusion therein; provided further, however, that the Company and the
Guarantors will not be liable in any case with respect to any untrue statement
or omission or alleged untrue statement or omission made in any preliminary
Prospectus or Prospectus, or in any amendment thereof or supplement thereto to
the extent that any such loss, claim, damage or liability (or action in respect
thereof) resulted from the fact that any indemnified party sold Notes to a
person to whom there was not sent or given, at or prior to the written
confirmation of such sale, a copy of the Prospectus as then amended or
supplemented, if the Company and the Guarantors had previously complied with the
provisions of Section 4(c)(2) and 4(f) or 4(h) hereof and if the untrue
statement contained in or omission from such preliminary Prospectus or
Prospectus was corrected in the Prospectus as then amended or supplemented. This
indemnity agreement will be in addition to any liability that the Company and
the Guarantors may otherwise have.


          The Company and the Guarantors also agree to indemnify or contribute
to Losses of, as provided in Section 6(d) hereof, any underwriters of Notes
registered under a Shelf Registration Statement, their employees, officers,
directors and Affiliates and each person who controls such underwriters on the
same basis as that of the indemnification of the Initial Purchasers and the
selling Holders provided in this Section 6(a) and shall, if requested by any
Holder, enter into an underwriting agreement reflecting such agreement, as
provided in Section 4(s) hereof.


          (b)     Each Holder of Notes covered by a Registration Statement
(including the Initial Purchasers and, with respect to any Prospectus delivery
as contemplated by Sections 2(e) and 4(h) hereof, each Exchanging Dealer)
severally agrees to indemnify and hold harmless (i) the Company and the
Guarantors, (ii) each of the directors of the Company or any of the Guarantors,
(iii) each of the officers of the Company or any of the Guarantors who signs
such Registration Statement and (iv) each Person who controls the Company or any
of the Guarantors within the meaning of either the Securities Act or the
Exchange Act to the same extent as the foregoing indemnity from the Company and
the Guarantors to each such Holder, but only with respect to written information
furnished to the Company and the Guarantors by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability that
any such Holder may otherwise have.


17

--------------------------------------------------------------------------------

          (c)     Promptly after receipt by an indemnified party under this
Section 6 of notice of any claim or the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 6, notify the indemnifying party in
writing of the claim or commencement of that action; but the failure so to
notify the indemnifying party (i) will not relieve the indemnifying party from
liability under paragraph (a) or (b) above unless and to the extent it has been
materially prejudiced by such failure and (ii) will not, in any event, relieve
the indemnifying party from any obligations to any indemnified party other than
the indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be reasonably satisfactory to the indemnified party. After notice
from the indemnifying party to the indemnified party of its election to assume
the defense of such claim or action, the indemnifying party shall not be liable
to the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
any indemnified party shall have the right to employ separate counsel in any
such action and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of the indemnified party unless (i) the
employment of such counsel has been specifically authorized by the indemnifying
party in writing, or (ii) such indemnified party shall have been advised by such
counsel that there may one or more legal defenses available to it that are
different from or additional to those available to the indemnifying party and in
the reasonable judgment of such counsel it is advisable for such indemnified
party to employ separate counsel or (iii) the indemnifying party has failed to
assume the defense of such action and employ counsel reasonably satisfactory to
the indemnified party, in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party. It is understood that the indemnifying party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm (in
addition to any local counsel) at any time for all such indemnified parties and
that all such fees and expenses shall be reimbursed as they are incurred. An
indemnifying party will not, (i) without the prior written consent of the
indemnified parties (which consent shall not be unnecessarily withheld) settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding or (ii) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld), but if settled with the consent of the indemnifying party or if there
be a final judgment of the plaintiff in any such action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.


18

--------------------------------------------------------------------------------

          (d)     In the event that the indemnity provided in paragraph (a) or
(b) of this Section 6 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party, in
lieu of indemnifying such indemnified party, shall have a joint and several
obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending the same) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Initial Placement and the
Registration Statement that resulted in such Losses; provided, however, that in
no case shall the Initial Purchasers or any subsequent Holder of any Note be
responsible, in the aggregate, for any amount in excess of the purchase discount
or commission applicable to such Note, or in the case of an Exchange Note,
applicable to the Initial Note that was exchangeable into such Exchange Note, as
set forth on the cover page of the Offering Memorandum, nor shall any
underwriter be responsible for any amount in excess of the underwriting discount
or commission applicable to the Notes purchased by such underwriter under the
Registration Statement that resulted in such Losses. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the
indemnifying party and the indemnified party shall contribute in such proportion
as is appropriate to reflect not only such relative benefits but also the
relative fault of such indemnifying party, on the one hand, and such indemnified
party, on the other hand, in connection with the statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Company and the Guarantors shall be deemed to be equal
to the total net proceeds from the Initial Placement (before deducting expenses)
as set forth on the cover page of the Offering Memorandum. Benefits received by
the Initial Purchasers shall be deemed to be equal to the total purchase
discounts and commissions, as set forth on the cover page of the Offering
Memorandum, and benefits received by any other Holders shall be deemed to be
equal to the value of receiving Initial Notes or Exchange Notes, as applicable,
registered under the Securities Act. Benefits received by any underwriter shall
be deemed to be equal to the total underwriting discounts and commissions, as
set forth on the cover page of the Prospectus forming a part of the Registration
Statement that resulted in such Losses. Relative fault shall be determined by
reference to whether any alleged untrue statement or omission relates to
information provided by the indemnifying party, on the one hand, or by the
indemnified party, on the other hand. The parties agree that it would not be
just and equitable if contribution were determined by pro rata allocation or any
other method of allocation that did not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each director, officer, employee and Affiliate of such Holder shall have the
same rights to contribution as such Holder, and each person who controls the
Company or any of the Guarantors within the meaning of either the Securities Act
or the Exchange Act, each officer of the Company or any of the Guarantors who
shall have signed the Registration Statement and each director of the Company or
any of the Guarantors shall have the same rights to contribution as the Company
and the Guarantors, subject in each case to the applicable terms and conditions
of this paragraph (d).


19

--------------------------------------------------------------------------------

          (e)     The provisions of this Section 6 will remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder, the
Company or any of the Guarantors or any of their respective officers, directors
or controlling persons referred to in Section 6 hereof, and will survive the
sale by a Holder of Notes covered by a Registration Statement.


        7.    Rule 144A.

        The Company and the Guarantors hereby agree with each Holder, for so
long as any Transfer Restricted Securities remain outstanding, to make available
to any Holder or beneficial owner of Transfer Restricted Securities in
connection with any sale thereof and any prospective purchaser of such Transfer
Restricted Securities from such Holder or beneficial owner, the information
required by Rule 144A(d)(4) under the Securities Act, if applicable, in order to
permit resales of such Transfer Restricted Securities pursuant to Rule 144A.

        8.    Participation In Underwritten Registrations.

        No Holder may participate in any Underwritten Registration hereunder
unless such Holder (a) agrees to sell such Holder’s Transfer Restricted
Securities on the basis provided in any underwriting arrangements approved by
the persons entitled hereunder to approve such arrangements and (b) completes
and executes all reasonable questionnaires, powers of attorney, indemnities,
underwriting agreements, lock-up letters and other documents required under the
terms of such underwriting arrangements.

        9.    Selection Of Underwriters.

        The Holders of Transfer Restricted Securities covered by the Shelf
Registration Statement who desire to do so may sell such Transfer Restricted
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Holders of a majority in
aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, that such investment bankers and managers must be
reasonably satisfactory to the Company and the Guarantors.

        10.    Miscellaneous.

          (a)    No Inconsistent Agreement. Neither the Company nor any of the
Guarantors has, as of the date hereof, entered into, nor shall any of them, on
or after the date hereof, enter into, any agreement that conflicts with the
rights granted to the Holders herein or otherwise conflicts with the provisions
hereof.


          (b)    Amendments and Waivers. The provisions of this Agreement
including the provisions of this sentence, may not be amended, qualified,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company and the Guarantors have
obtained the written consent of the Holders of at least a majority of the then
outstanding aggregate principal amount of Notes (or, after the expiration of any
Exchange Offer in accordance with Section 2 hereof, of Exchange Notes); provided
that, with respect to any matter that directly or indirectly affects the rights
of the Initial Purchasers hereunder, the Company and the Guarantors shall obtain
the written consent of the Initial Purchasers. Notwithstanding the foregoing
(except the foregoing proviso), a waiver or consent to departure from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders whose Initial Notes or Exchange Notes are being sold pursuant
to a Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by the Majority Holders, determined on the
basis of Notes being sold rather than registered under such Registration
Statement.


20

--------------------------------------------------------------------------------

          (c)    Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier, or air courier guaranteeing overnight delivery:


          (i)     if to a Holder, at the most current address given by such
Holder to the Company in accordance with the provisions of this Section 10(c),
which address initially is, with respect to each Holder, the address of such
Holder maintained by the Trustee, with a copy in like manner to Lehman Brothers
Inc.;


          (ii)     if to the Initial Purchasers, shall be delivered or sent by
mail, telex or facsimile transmission to the care of Lehman Brothers Inc., 745
Seventh Avenue, New York, New York 10019, Attention: Syndicate Department (Fax:
(646) 834-8133), with a copy to Weil, Gotshal & Manges LLP, 767 Fifth Avenue,
New York, New York 10153, Attention: Rod Miller, Esq. (Fax: 212 310-8007) and,
in the case of any notice pursuant to Section 6(d), to the Director of
Litigation, Office of the General Counsel, Lehman Brothers Inc., 399 Park
Avenue, 10th Floor New York, New York 10022 (Fax: (212) 520-0421); and;


          (iii)     if to the Company and the Guarantors, at Hanger Orthopedic
Group, Inc., Two Bethesda Metro Center, Suite 1200, Bethesda, MD 20814,
Attention: Ivan R. Sabel, Fax: (301) 986-0702, with a copy to Foley & Lardner,
3000 K Street, N.W., Suite 500, Washington, DC 20007-5109, Attention: Jay W.
Freedman, Esq., Fax: (202) 672-5399.


          All such notices and communications shall be deemed to have been duly
given when received. The Initial Purchasers, on the one hand, or the Company and
the Guarantors, on the other, by notice to the other party or parties may
designate additional or different addresses for subsequent notices or
communications.


          (d)    Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including, without the need for an express assignment or any consent by
the Company and the Guarantors thereto, subsequent Holders of Initial Notes
and/or Exchange Notes. The Company and the Guarantors hereby agree to extend the
benefits of this Agreement to any Holder of Initial Notes and/or Exchange Notes
and any such Holder may specifically enforce the provisions of this Agreement as
if an original party hereto.


          (e)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement.


          (f)    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


21

--------------------------------------------------------------------------------

          (g)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


          (h)    Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties shall be enforceable to the fullest extent permitted by law.


          (i)    Initial Notes Held by the Company, Etc. Whenever the consent or
approval of Holders of a specified percentage of the aggregate principal amount
of Initial Notes or Exchange Notes is required hereunder, Initial Notes or
Exchange Notes, as applicable, held by the Company and the Guarantors or their
Affiliates (other than subsequent Holders of Initial Notes or Exchange Notes if
such subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such Initial Notes or Exchange Notes) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]











22

--------------------------------------------------------------------------------

        Please confirm that the foregoing correctly sets forth the agreements
under the Registration Rights Agreement among the Company, the Guarantors and
the Initial Purchasers.

Very truly yours,
  HANGER ORTHOPEDIC GROUP, INC.

  By:  /s/ George E. McHenry         Name:  George E. McHenry
        Title:  Executive Vice President and                     Chief Financial
Officer


  ABI ORTHOTIC/PROSTHETIC LABORATORIES, LTD.
ADVANCED BIO-MECHANICS, INC.
THE BRACE SHOP PROSTHETIC ORTHOTIC CENTERS, INC.
CERTIFIED ORTHOTICS & PROSTHETIC ASSOCIATES, INC.
CONNER BRACE CO., INC.
DOBI-SYMPLEX, INC.
DOSTEON SOLUTIONS, LLC
ELITE CARE, INC.
EUGENE TEUFEL & SON ORTHOTICS & PROSTHETICS, INC.
FORTITUDE MEDICAL SPECIALISTS, INC.
GREATER CHESAPEAKE ORTHOTICS & PROSTHETICS, INC.
HANGER PROSTHETICS & ORTHOTICS, INC.
HANGER PROSTHETICS & ORTHOTICS EAST, INC.
HANGER PROSTHETICS & ORTHOTICS WEST, INC.
HANGER SERVICES CORPORATION
HPO, INC.
INNOVATIVE NEUROTRONICS, INC.
LAURENCE’S ORTHOTICS & PROSTHETICS, INC.
LINKIA, LLC
NWPO ASSOCIATES, INC.
OPNET, INC.
REHAB DESIGNS OF AMERICA CORPORATION
REHAB DESIGNS OF COLORADO, INC.
REHAB DESIGNS OF WISCONSIN, INC.
SHASTA ORTHOTIC PROSTHETIC SERVICE, INC.
SOUTHERN PROSTHETIC SUPPLY, INC.


  By: ___________________________________________________
Name:
Title:




SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted as of the date first above written.

LEHMAN BROTHERS INC.

By: ______________________________
Name:
Title:


CITIGROUP GLOBAL MARKETS INC.

By: ______________________________
Name:
Title:


As Representatives of the
Initial
Purchasers











SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

ANNEX A

        Each broker-dealer that receives Exchange Notes for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Notes. The Letter of
Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Notes received in exchange for Notes where such Notes
were acquired by such broker-dealer as a result of market-making activities or
other trading activities. The Company has agreed that, starting on the
Expiration Date (as defined herein) and ending on the close of business one year
after the Expiration Date, it will make this Prospectus available to any
broker-dealer for use in connection with any such resale. See “Plan of
Distribution.”

--------------------------------------------------------------------------------

ANNEX B

        Each broker-dealer that receives Exchange Notes for its own account in
exchange for Notes, where such Notes were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such Exchange
Notes. See “Plan of Distribution.”

--------------------------------------------------------------------------------

ANNEX C

        Each broker-dealer that receives Exchange Notes for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Notes. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Notes received in
exchange for Notes where such Notes were acquired as a result of market-making
activities or other trading activities. The Company has agreed that, starting on
the Expiration Date and ending on the close of business one year after the
Expiration Date, it will make this Prospectus, as amended or supplemented,
available to any broker-dealer for use in connection with any such resale. In
addition, until such date all dealers effecting transactions in the Exchange
Notes may be required to deliver a prospectus.

--------------------------------------------------------------------------------

ANNEX D

        If the undersigned is a broker-dealer that will receive Exchange Notes
for its own account in exchange for Notes, it represents that the Notes to be
exchanged for the Exchange Notes were acquired by it as a result of
market-making activities or other trading activities and acknowledges that it
will deliver a prospectus in connection with any resale of such Exchange Notes;
however, by so acknowledging and by delivering a prospectus, the undersigned
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act.